Citation Nr: 0121562	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  00-08 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1962 to June 1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
the rating criteria for this disability were changed 
effective November 7, 1996, and that the Board is therefore 
precluded from applying the new rating criteria prior to the 
effective date of the new criteria.  See VAOPGCPREC 3-2000.  
After the effective date of the change in rating criteria, 
manifestations must be considered under both the "old" and 
"new" rating criteria, and the rating assigned should be in 
accordance with whichever criteria are more favorable.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  At the time of 
the Board's previous remand, since the regional office (RO) 
had only considered the "new" criteria in this matter, the 
Board remanded the case not only for further examination, but 
to have the RO also consider the claim under the "old" 
criteria.  

The Board's review of the June 2001 supplemental statement of 
the case does not reflect the RO's consideration of the claim 
under the "old" criteria.  However, in view of the Board's 
decision to grant a 50 percent rating and its further 
determination that neither criteria are more favorable than 
the other, the Board finds that it may proceed to a 
determination on the merits without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board also observes that the subject appeal arises out of 
a July 1999 rating decision's assignment of a 30 percent 
evaluation following a May 1999 Board decision that 
established service connection for PTSD on the basis of a 
claim submitted on February 7, 1995.  As the veteran 
disagreed with the initial rating for his disability, the 
Board will consider entitlement to an increased evaluation 
from the effective date of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Finally, the Board notes that the veteran's representative 
has also more recently voiced disagreement with the RO's 
failure to assign a higher rating on an extraschedular basis, 
and recent adjudications do not contain specific 
consideration of 38 C.F.R. § 3.321(b) (2000).  However, since 
the veteran was provided with this regulation in the original 
statement of the case, and the RO's analysis has considered 
entitlement to a higher evaluation, the Board finds that this 
implicitly included consideration of entitlement to a higher 
rating on an extraschedular basis, and that remand for more 
specific consideration by the RO would be unnecessary under 
these circumstances.  Bernard v. Brown, supra.  In addition, 
as there has been no diagnosis of alcoholism during the time 
frame relevant to this appeal nor any claim of alcohol or 
drug abuse as secondary to the veteran's PTSD, the Board does 
not find that further action in this case is stayed by the 
Board Chairman's Memorandum No. 01-01-13. 


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that are 
productive of occupational and social impairment with reduced 
reliability and productivity or considerable impairment, but 
not deficiencies in most areas, severe impairment or total 
occupational and social impairment; neither the "old" nor 
the "new" rating criteria are more favorable than the 
other.


CONCLUSIONS OF LAW

1.  From February 7, 1995 to November 6, 1996, the schedular 
criteria for a 50 percent, but not greater, rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.16(c), 4.132, Diagnostic Codes 9400 and 9411 
(effective from February 3, 1988 to November 6, 1996). 

2.  Since November 7, 1996, the schedular criteria for a 50 
percent, but not greater, rating for PTSD have been met under 
both the "old" and "new" criteria for this disorder; 
neither criteria are more favorable than the other.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.16(c), 4.130, 
Diagnostic Codes 9400 and 9411 (effective November 7, 1996), 
4.132, Diagnostic Codes 9400 and 9411 (effective from 
February 3, 1988 to November 6, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Background

At the outset, the Board initially notes that the claim has 
been adequately developed pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 2001) 
(VCAA).  In this regard, the Board observes that the veteran 
was afforded a comprehensive Department of Veterans Affairs 
(VA) examination in May 2001, and there is no indication in 
the record that there are any outstanding relevant treatment 
records from any source that are not currently of record.  In 
addition, the Board finds that the veteran has clearly been 
placed on notice of the evidence and criteria necessary to 
warrant entitlement to a higher rating and that with the 
Board's decision to assign a 50 percent evaluation, remand 
under these circumstances for further notice would be an 
unnecessary waste of appellate time and resources.

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

A review of the history of this disability shows that the 
veteran was originally granted service connection for PTSD by 
a Board decision in May 1999, and that a June 1999 rating 
decision later assigned a 30 percent rating for this 
disability, effective from February 7, 1995, based on VA 
examination and outpatient records.  The veteran was notified 
of this rating decision in July 1999.

The May 1999 Board decision noted letters dated in January 
and July 1995 that had been written on the veteran's behalf 
by one of his VA attending psychiatrists.  She stated that 
the type of PTSD that the veteran manifested was delayed-
onset post-traumatic stress disorder, precipitated at least 
in part by a 1982 brain injury, which prevented the veteran 
from busying himself in order to mitigate his symptoms of 
service-related post-traumatic stress disorder.  She found 
that the veteran's post-traumatic stress disorder was 
manifested by avoidance of thoughts and recollections of 
military service, regret at some behaviors during service, 
survivor rumination, frequent reexperiencing that time period 
of service, startle response, some social isolation, feelings 
that others would not understand things he did while in 
military service, and flashbacks.  The veteran's difficulties 
with sleep included fear of falling asleep and nightmares.  
The psychiatrist found that the veteran's nightmares had been 
greatly reduced by an improvement in his medication.  
Stressors related to the psychiatrist by the veteran included 
nightly shelling with daily exposure to body bags, civilians 
lying in the streets for days uncovered, a company commander 
who was shot in the leg and killed while in convoy, and 
losses of other comrades.  This psychiatrist further noted 
that the veteran's Mississippi Combat Scale score of 113 was 
consistent with severe post- traumatic stress disorder, that 
the veteran had been totally honest with her, and that she 
had no reason to believe he had inflated his score.  The 
treatment records and letters of the psychiatrist refer to 
the history recounted by the veteran but do not refer to the 
veteran's claims file.

In May 1995, the veteran underwent a VA psychiatric 
examination for compensation purposes.  There was a diagnosis 
of an organic personality disorder with mild cognitive defect 
secondary to cerebral hemorrhage, and pathological gambling.  
The examiner stated that he had examined the veteran's claims 
file in "minute detail" for the examination.  The examiner 
stated that post-traumatic stress disorder was "apparently 
ruled out" during the veteran's November to December 1993 VA 
medical center inpatient treatment (although this is not 
clear from the Board's review of the record).  However, it 
was acknowledged that the veteran's current therapist felt he 
had post-traumatic stress disorder.  

Regarding his own analysis of whether the veteran had post-
traumatic stress disorder, the examiner found that the 
veteran may have been subject to an adequate stressor while 
in service, but the examiner doubted whether the veteran had 
intrusive recollections or flashbacks.  During the 
examination, the veteran admitted to being uncomfortable in 
small spaces but denied any anxiety episodes or panic attacks 
in such situations.  The examiner did not perceive the 
veteran's survivor guilt to be very intense.  The examiner 
noted that the veteran now only had about one nightmare every 
three months.  He found that the veteran might have 
impairment of concentration but that this was likely the 
result of the brain injury.  The examiner doubted whether the 
veteran had actual panic attacks but found that he might 
awaken from sleep during a nightmare and find himself 
fearful, confused, and sweating.  There were no actual 
phobias elicited and no ideas of reference.  Judgment was 
somewhat impaired and insight was minimal and superficial.  
Affect appeared fairly appropriate for the mental content.  
Although there was some impairment of concentration, the 
examiner noted that the veteran was able to concentrate on 
playing cards and gambling at casinos.  

The examiner stated that the history of post-traumatic stress 
disorder symptoms prior to the subdural hematoma was scanty, 
and the examiner did not feel that there was sufficient 
satisfaction of post-traumatic stress disorder criteria prior 
to the brain surgery.  Furthermore, the examiner related that 
the veteran was successfully employed in a managerial 
position earning $45,000 a year before the brain injury, 
which he found mitigated any severe emotional or mental 
disability from post-traumatic stress disorder or other 
causes as far as the evidence indicated.  

The examiner noted that the diagnostic picture might be 
confusing because there might be two stressors at work, one 
related to the veteran's experiences in Vietnam and the other 
related to the 1982 brain injury.  The examiner's opinion was 
that the major stressor was the later cerebral insult.

VA examination in July 1998 revealed that the veteran's 
regular activities included cutting grass, going to church, 
watching television, driving and gambling.  Mental status 
examination revealed a rather child-like affect and 
questionable judgment.  He did not seem depressed during the 
interview but the examiner did not doubt his girlfriend's 
representations that he did get depressed.  The assessment 
was that the veteran seemed to be without PTSD symptoms until 
the 1982 injury brought about speech difficulties and mood 
changes and interfered with his capacity to work and led to 
depression.  The diagnoses included mood disorder due to a 
right cerebral aneurysm, and pathological gambling.  The 
examiner doubted that the veteran met the diagnostic criteria 
for post-traumatic stress disorder and assigned a global 
assessment of functioning (GAF) scale score of 55 primarily 
due to the veteran's cerebral aneurysm.

In May 1999, the Board further noted that the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
reported in November 1998 that Pleiku Air Base had come under 
enemy attack in November 1968 and January 1969 and that 
Pleiku Air Base was the base camp of the veteran's unit.  The 
operational reports accompanying the USASCRUR report show 
that the attacks consisted of 10-12 rounds of 122-millimeter 
rocket fire on November 20, 1968, resulting in 17 wounded 
(US) and six buildings and five trucks damaged, and 17 rounds 
of 122- millimeter rocket fire on January 15, 1969, resulting 
in six wounded (US) and about 75,000 gallons of fuel 
destroyed.

Nevertheless, the examiner who evaluated the veteran in July 
1998 stood by his diagnostic conclusions following a review 
of the record in December 1998.  The examiner specifically 
noted that some of the veteran's stressor claims concerning 
his base coming under attack in November 1968 and January 
1969 had now been confirmed but that it continued to be his 
conclusion that the veteran did not meet the criteria for 
post-traumatic stress disorder for the reasons outlined in 
his July 1998 report.

However, in a letter dated in April 1999, the veteran's 
treating VA psychiatrist reiterated her opinion, based now on 
a review of the available chart, that the veteran had PTSD 
based on stressors sustained during his service in Vietnam.  
The psychiatrist said that the veteran was a compulsive over-
worker with dutiful but unemotional family participation 
prior to his post service brain injury.  She stated that this 
was not uncommonly seen in veterans who had delayed onset of 
post-traumatic stress disorder.  She said that whether the 
veteran would have developed post-traumatic stress disorder 
without the brain injury was "totally unknown".  She stated, 
however, that the loss of his ability to use work as a 
"compensatory device" to suppress memories and feelings of 
his experiences, and especially without the verbal skills to 
offset his visual memory, the veteran was experiencing some 
symptoms of post-traumatic stress disorder nearly every day 
when he first began reporting his history to her.  This 
psychiatrist also reported that it took perhaps a year before 
the veteran began to relate spontaneously to her his Vietnam 
experiences and symptoms related to those experiences.  She 
stated that she did not believe that his initial 
manifestations of post-traumatic stress disorder were 
"coached."  In her April 1999 progress notes, she further 
indicated that the veteran could live his life more fully-
vocationally, socially-were it not for his PTSD.

The Board therefore concluded in May 1999 that the record 
showed that some of the stressors had been confirmed and that 
the veteran's treating psychiatrist was convinced that the 
veteran had post-traumatic stress disorder as a result of 
those stressors, and that while the evidence revealed that 
the veteran's predominant disability picture was as a 
consequence of the post service brain injury, according the 
veteran with two tours of duty in Vietnam the benefit of the 
doubt, the Board found that he had post-traumatic stress 
disorder as a result of his Vietnam experiences.  

In June 1999, the RO assigned a 30 percent evaluation under 
the "new" rating criteria.

VA PTSD examination in May 2000 revealed that the veteran 
underwent further evaluation of whether conditions other than 
PTSD were responsible for symptoms or for accentuating them.  
In 1998, it was noted that the VA examiner was not satisfied 
with the PTSD diagnosis and instead diagnosed mood disorder 
due to right cerebral aneurysm and pathological gambling, and 
that these diagnoses were also made by a psychologist at that 
time.  However, it was further indicated that there was a 
subsequent diagnosis of PTSD.  The veteran was currently 
residing with a girlfriend and was relatively inactive, 
watching television, fishing occasionally, and occasionally 
playing blackjack at a casino.  He denied having any friends 
in the area where he lived or any organizational ties.  The 
veteran was getting to bed around 10 p.m. and awakening at 
around 7:30 a.m.  He reported war-related nightmares at the 
rate of four to five times a week and daily intrusive 
memories.  He denied any flashbacks.  He also claimed 
survivor guilt and that he was easily angered in the presence 
of Vietnamese.  The veteran also noted startle response, 
hypervigilance, restrictive affect, and foreshortened future, 
and indicated that he had contact with his son but not his 
daughter.  He had little interest in things going on around 
him and denied becoming involved, although it was noted that 
he seemed to have a reasonably normal awareness.  Currently, 
he was close to his girlfriend.  He paid rent to her and 
purchased groceries for each of them.  

Mental status examination revealed that affect was somewhat 
wooden or flattened despite what would be expected with the 
history of brain trauma.  Associations were coherent and 
relevant although tending to be sparse, and previously 
evaluated intellectual functioning was unchanged.  The 
veteran was noted to be sleeping as noted above with frequent 
war-related nightmares but no sweats.  He denied use of 
alcohol or drugs.  The veteran was described as somewhat 
anhedonic but not particularly suicidal, and he cried about a 
deteriorating situation.  The diagnosis included PTSD and 
chronic brain syndrome secondary to his cerebrovascular 
accident and psychosocial stressors were believed to be 
moderate involving the veteran's physical limitations, his 
unemployment, social isolation, financial problems, etc.  A 
GAF score of 55 was assigned solely for PTSD and when 
including the effects of the cerebrovascular accident, the 
examiner would estimate the GAF to be at 45.

Private psychological evaluation in November 2000 included a 
review of prior medical records including those from the 
veteran's Social Security Administration (SSA) claims.  In 
this review, it was noted that VA outpatient records from 
October 1994 revealed that the veteran reported frequent 
dreams "where Gooks are coming to get me."  Other clinical 
records from the same month again noted the complaint of 
recurrent nightmares.  This review also noted the January 
1995, July 1995, and April 1999 correspondence from the 
veteran's treating psychiatrist at the VA, the reports from 
the subsequent VA examiners in May 1995, July 1998, December 
1998, and May 2000.  

The November 2000 private evaluation also included a 
telephonic interview with the veteran whom the examiner 
believed was able to communicate his ongoing problems, which 
included difficulty with "gooks," increased apprehension 
and loss of concentration when observing oriental persons.  
He also complained of continued startle response as noted by 
problems with apprehension and flashbacks with unexpected 
noises and helicopters and other routine noises.  He 
complained of being hypervigilant and that he was reminded of 
his Vietnam experiences on a daily basis.  On a routine 
basis, his PTSD symptoms were found to interfere with his 
capacity to do work, and it was this examiner's opinion that 
the veteran suffered from organic mood disorder and PTSD.  
The examiner went on to comment that PTSD was not initially 
diagnosed because of the veteran's medical difficulty with 
his aneurysm, and that it was not until 1993 that the 
veteran's military experience was presented in the narrative 
reports.  Even then, the examiner noted that the veteran's 
assertions of flashbacks were disregarded and the frequency 
of his nightmares, degree of hypervigilance and startle 
response were not considered significant enough for meeting 
the PTSD criteria.

The November 2000 private examiner further maintained that 
alcohol abuse, gambling, and dysfunctional interpersonal and 
marital relationships were all recognizable symptoms of 
individuals with PTSD, active and delayed, and that these 
pastimes were understood to represent the acting out of 
psychological stress from unresolved trauma.  It was 
submitted that the opinions of Dr. G. and Dr. S. were 
deficient in various respects, that it was not uncommon for a 
Vietnam veteran to have delayed PTSD, and that there was 
support for decreased intrapsychic and interpersonal 
functioning as early as June 1987.  Lastly, the private 
examiner noted that the most recent VA examiner agreed with 
Dr. W. that the veteran has moderate impairment from his PTSD 
symptoms alone.  Therefore, it was this examiner's opinion 
that the veteran suffered from PTSD, a mood disorder, and 
organic personality syndrome, and that based solely on his 
PTSD, the veteran suffered from significant occupational 
impairment.  Due to the veteran's PTSD impairment, the 
examiner opined that the veteran would be unable to 
participate in routine work activities without emotionally 
intrusive experiences, and that although his PTSD was not 
formally diagnosed until after his aneurysm, he had 
impairment levels that were not compatible with most useful 
functioning in the workplace.  This examiner further opined 
that the veteran's diminished capacity to be employed based 
solely on PTSD included a marked impairment in his ability to 
participate in a routine and normal work experience without 
intrusion from psychological symptoms; ongoing emotional 
agitation; his increased startle response; hypervigilance; a 
marked distrust of others in authority resulting in his 
impaired ability to accept supervision from supervisors; a 
marked inability to deal with work stresses; and a moderate 
inability to function independently.  The examiner also found 
that the veteran demonstrated a moderate to severe impairment 
in behaving in an emotionally stable manner and a severe 
limitation in his ability to relate predictably in work-like 
situations.

A March 2001 remand in part sought additional examination to 
distinguish service-connected PTSD from nonservice-connected 
disability, and such examination was obtained in May 2001.  
At the time of this examination (conducted by the same 
examiner who offered opinions in July and December 1998), it 
was noted that the veteran was now being seen to evaluate how 
much of his disability was due to PTSD, and how much was due 
to a nonservice-connected mental disorder.  It was noted that 
following service, the veteran had a successful construction 
business, including participation in the building of a bank, 
until 1982, at which time he had an aneurysm.  Since that 
time, he had had a lot of difficulties, and reportedly 
angered easily.  His girlfriend stated that he would "like 
to hurt somebody, mainly Asian people," and reported that he 
would sometimes talk in languages she could not understand.  
The examiner could not comment on current medications as the 
pertinent records were apparently not available.  The veteran 
related that he lacked motivation and was basically kind of 
angry about things.  It was noted that there was a history of 
alcohol and gambling problems.  The veteran also noted that 
he did take on a couple of positions subsequent to 1982, 
including that of a hotel maintenance man.  He had been 
divorced from his first wife since 1997, but was now involved 
in another relationship for the previous five years.  

Mental status examination revealed that the veteran was 
joking with his live-in girlfriend and in a reasonably upbeat 
mood.  His intelligence level seemed to be quite good with 
the report of some crying with thoughts of sad things.  He 
further reported that he sometimes "hears kooks mumbling," 
but he could not tell what they were saying.  He also noted 
that he watched television, played cards with his girlfriend 
about every day, took care of their yard, regularly visited a 
cousin in Wisconsin, went for rides, drove his car, and 
occasionally went to church and to the American Legion.  To 
be generous, the examiner stated that one could consider that 
the veteran maybe had a traumatic experience in Vietnam which 
qualified him for PTSD, but that this was believed to be a 
weak stance, noting complaints of nightmares and the 
girlfriend's report of awakening at night with his hands 
around her neck, and reports of restlessness.  It was also 
noted that the veteran would avoid Asians if he could and 
that he would get angry with them, although the examiner 
indicated that he seemed to be fairly friendly with people.  
The examiner further noted that while there were reports of 
restlessness, there were also indications that the veteran 
went to be bed at 10:30 p.m. and awoke at 7:30 a.m. with 
ability to sleep most of the time in between.  He did report 
that he liked to sit with his back to the door, suggesting 
hypervigilance.  The assessment was that the veteran seemed 
to have a lot of activity and direction, and that while the 
examiner would agree that he had PTSD at this point, he 
believed that it was kind of modest in severity.  The 
diagnosis included chronic, mild PTSD and mood disorder due 
to cerebral aneurysm with depressive symptoms and the veteran 
was assigned a GAF of 60, with 40 percent due to PTSD and 60 
percent due to his brain disorder.  The examiner further 
opined that the symptoms related to work ability from PTSD 
were irritability and trouble getting along with people, 
particularly Asians, and that the main symptoms of anger, 
lack of motivation, speech difficulty and emotional 
instability were related to his brain disorder, which the 
examiner opined was the main reason for his occupation 
impairment.


II.  Rating Criteria and Analysis

The veteran's service-connected PTSD has been evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, under the "new" criteria for neuropsychiatric 
disabilities which took effect during the pendency of this 
claim (on November 7, 1996).  As was noted previously, while 
the Board remanded this matter in March 2001 in part to give 
the RO the opportunity to also consider the "old" criteria 
for this disorder and the RO has not done so, in view of the 
Board's determination that neither criteria is more favorable 
than the other and the assignment of a 50 percent evaluation, 
the Board finds that remand under these circumstances is not 
necessary.  

The "old" criteria directs that a 30 percent evaluation is 
warranted if there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and where the initiative, flexibility, efficiency 
and reliability levels are so reduced by reason of 
psychoneurotic symptoms as to result in definite industrial 
impairment.  38 C.F.R. Part 4, Codes 9400 and 9411. 

In Hood v. Brown, 4 Vet. App. 301 (1993) the United States 
Court of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner which quantifies the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate its "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that the term "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability which is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).

Under the "old" criteria, a 50 percent evaluation is 
warranted if the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired and where the reliability, flexibility, and 
efficiency levels are so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is to be granted when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities resulting in 
profound retreat from mature behavior; or when the veteran is 
demonstrably unable to obtain or retain employment.  
38 C.F.R. Part 4, Codes 9400 and 9411.  Hence, the older 
rating criteria set forth three independent bases for 
granting a l00 percent evaluation, pursuant to Diagnostic 
Code 9411.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

It should also be noted that 38 C.F.R. § 4.16 (2000) 
previously provided in 38 C.F.R. § 4.16(c) (1996), that when 
the only compensable service-connected disability is a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precludes the veteran from securing or following a 
substantially gainful employment, the disability shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1996).

The "new" rating criteria for neuropsychiatric disabilities 
took effect during the pendency of this claim (on November 7, 
1996).  Under Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply unless the law provides otherwise.  The "new" 
rating criteria permit a 30 percent rating for the veteran's 
disability where there is the following disability picture:

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

In examining the evidence pertinent to the period of February 
7, 1995 to November 6, 1996 solely under the "old" criteria 
as required pursuant to VAOPGCPREC 3-2000, the Board first 
notes that findings of the veteran's treating psychiatrist, 
Dr. W., in January and July 1995, reflect that the veteran's 
PTSD was manifested by avoidance of thoughts and 
recollections of military service, regret at some behaviors 
during service, survivor rumination, frequent reexperiencing 
of himself as in that time period of service, startle 
response, some social isolation, feelings that others would 
not understand things he did while in military service, and 
flashbacks.  In addition, Dr. W. noted that sleep problems 
included fear of falling asleep and nightmares, and that the 
veteran's Mississippi Combat Scale score of 113 was 
consistent with severe PTSD.  In contrast, the May 1995 VA 
examiner doubted whether the veteran had intrusive 
recollections or flashbacks, did not perceive that the 
veteran's survivor guilt was very intense, noted that the 
veteran now only had about one nightmare every three months, 
and found that the veteran might have impairment of 
concentration but that this was likely the result of the 
brain injury in 1982.  This linkage of impairment of 
concentration to the brain injury was again essentially 
echoed by the May 2001 VA examiner who concluded that the 
veteran's lack of motivation and his speech difficulty were 
related to his brain disorder and not his PTSD.  It is also 
noted that the only examiner who specifically identified 
symptoms referable to PTSD and those that were related to the 
veteran's brain disorder was the May 2001 VA examiner.  

Although the November 2000 private examiner did assert that 
various PTSD symptoms by themselves caused various degrees of 
occupational impairment, he offered no opinion regarding the 
level of occupational or social impact of any symptoms 
relating solely to the brain disorder.  The Board also 
observes that this examiner specifically indicated that the 
May 2000 VA examiner's opinion that PTSD symptoms alone were 
consistent with a GAF of 55 and moderate impairment was in 
agreement with the position of the veteran's treating 
psychiatrist, Dr. W., and then variously concluded that the 
veteran suffered significant impairment in his capacity to 
perform work due solely to PTSD; that his PTSD symptoms 
reached impairment levels not compatible with most useful 
functioning in the workplace; and that diminishment in 
employability due solely to PTSD included marked impairment 
in his ability to participate in a routine and normal work 
experience without intrusion from psychological symptoms, 
ongoing emotional agitation; increased startle response; 
hypervigilance, a marked distrust of others in authority 
resulting in his impaired ability to accept supervision from 
supervisors; a marked inability to deal with work stresses; 
and a moderate inability to function independently.  The 
examiner also specifically found that the veteran 
demonstrated a moderate to severe impairment in behaving in 
an emotionally stable manner and a severe limitation in his 
ability to relate predictably in work-like situations.

Under the "old" criteria, a 50 percent evaluation is 
warranted if the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired and where the reliability, flexibility, and 
efficiency levels are so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment, 
and giving the veteran the benefit of the doubt, the Board 
finds that while the PTSD symptoms during the period of 
February 7, 1995 to November 6, 1996 may not have been 
consistent with severe occupational and/or social impairment 
or virtual isolation, gross repudiation of reality, or 
demonstrable inability to obtain or retain employment, the 
Board does find that the symptoms of avoidance, survivor 
rumination, startle response, some social isolation, sleep 
problems and flashbacks do more nearly approximate the 
considerable occupational and social impairment required for 
a 50 percent evaluation under the "old" rating criteria.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411.

The Board further notes that while the private examiner 
variously noted occupational impairment to be marked, 
significant, diminished, moderate, and moderate to severe, 
the Board does not find that these conclusions would permit a 
finding of severe or total occupational and/or social 
impairment based solely on service-connected PTSD.  As was 
noted previously, the examiner himself noted that the finding 
of moderate impairment due to PTSD by the May 2000 VA 
examiner was consistent with the opinion of the veteran's 
treating psychiatrist, Dr. W., and the Board finds no basis 
to attribute more pronounced occupational and/or social 
impairment based on a November 2000 private evaluation which 
does not clearly opine more than moderate overall 
occupational and/or social impairment.  In addition, in 
examining the findings of Dr. W. based on her letters of 
January and July 1995, findings such as some social isolation 
are not found to be consistent with greater than moderate 
disability.  Moreover, the only examiner that squarely made 
an effort to separate PTSD symptoms from nonservice-connected 
symptomatology assigned a GAF of 60, with 40 percent 
attributed to PTSD and 60 percent to the brain disorder.

With respect to the period after November 7, 1996, the Board 
must evaluate the veteran's disability under both the "old" 
and "new" rating criteria, and apply the rating criteria 
most favorable to the veteran.  See VAOPGCPREC 3-2000.  Here, 
the Board again finds that the veteran is entitled to a 50 
percent, but not greater, rating based on both the "old" 
and "new" criteria.  Thus, on the facts of this case, 
neither criteria are found to be more favorable than the 
other.

After November 7, 1996, the evidence simply continues to 
support entitlement to no more than a 50 percent evaluation.  
More specifically, the July 1998 VA examination culminated in 
diagnoses that included mood disorder due to a right cerebral 
aneurysm and pathological gambling, and the examiner doubted 
that the veteran met the diagnostic criteria for PTSD and 
assigned a GAF of 55 primarily due to the veteran's cerebral 
aneurysm.  

In addition, the May 2000 VA examination revealed that the 
veteran was currently residing with a girlfriend and was 
relatively inactive, watching television, fishing 
occasionally, and occasionally playing blackjack at a casino.  
He also denied having any friends in the area where he lived 
or any organizational ties, slept approximately 9 1/2 hours 
with war-related nightmares at the rate of four to five times 
a week, experienced daily intrusive memories, claimed 
survivor guilt and that he was easily angered in the presence 
of Vietnamese, and also noted startle response, 
hypervigilance, restrictive affect, foreshortened future, and 
had contact with his son but not his daughter.  He had little 
interest in things going on around him and denied becoming 
involved, although it was noted that he seemed to have a 
reasonably normal awareness.  Thus, once again giving the 
veteran the benefit of the doubt, the Board finds that these 
symptoms reflect the type of occupational and social 
impairment with reduced reliability and productivity under 
the "new" rating criteria or considerable occupational 
and/or social impairment under the "old" rating criteria to 
warrant a 50 percent evaluation.  

However, as was already noted in detail above, while private 
and VA examination findings and opinions in and after May 
2000 may provide support for the proposition that the 
symptoms solely related to PTSD were significant enough to 
support a 50 percent evaluation under either the "old" or 
"new" rating criteria, they were and are not, by 
themselves, sufficient to support a 70 percent or higher 
rating under either the "old" or "new" criteria.  Once 
again, the Board observes that the November 2000 examiner 
noted that the finding of moderate impairment due to PTSD by 
the May 2000 VA examiner was consistent with the opinion of 
the veteran's treating psychiatrist, Dr. W., and the Board 
finds no basis to attribute more pronounced impairment solely 
based on the opinion of the November 2000 examiner which did 
not clearly opine more than moderate overall occupational and 
social impairment.  In fact, the Board notes that the most 
recent VA examiner concluded that the veteran's PTSD symptoms 
were no more than mild, noting the veteran's close 
relationship with his girlfriend and that he seemed to be 
fairly friendly to people.  Thus, the Board finds that a 
preponderance of the evidence is against a 70 percent or 
higher rating for PTSD on a schedular basis under either the 
"old" or "new" criteria.

Finally, the Board does not find that the veteran's PTSD 
warrants a higher rating under 38 C.F.R. § 3.321(b).  As to 
the disability presented, the Board cannot conclude that the 
disability picture is so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  38 C.F.R. § 3.321.


ORDER

Entitlement to a 50 percent evaluation for PTSD is granted, 
subject to the legal criteria governing payment of monetary 
benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

